Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS)’s submitted on 03/08/2019 have been considered by the examiner.
Claim Objections
Claim 4 and 15 objected to because of the following informalities:  
Claim 4 in line 2 and claim 15 in line 3 “to the display to enable display of the status of the locking element” should read to the display to enable the display of the status of the locking element “
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “step”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
The limitation “further comprising the step of enabling and/or disabling operation of the lifting device, and after enabling operation the lifting of the vehicle.” in claim 13 (line 1-2) uses the word “step” and is being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the limitation “wherein the controller further comprises a warning system configured for providing a warning signal and/or control signal in response to a detected unsafe situation” in claim 7 in (line 1-3) the recitation of “warning system” does not have support in the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “and after enabling operation the lifting of the vehicle” in (line 2), the limitation renders the claim indefinite because it is unclear what is meant by “operation the lifting of the vehicle” limitation. For the purpose of this examination, this limitation is 
Claim 6 recites the limitation "the signal" in (line 2). There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, the recitation of “A lifting system for lifting a vehicle” in (line 1), does not further limit the subject matter of claim 1.
Regarding claim 12, the recitation of “A method for lifting a vehicle” in (line 1), does not further limit the subject matter of claim 1.
Regarding claim 15, the recitation of “wherein the lock sensor comprises a position indicator” in (line 1), does not further limit the subject matter of claim 2.
Regarding claim 16, the recitation of “The lifting device according to claim 15, wherein the lock sensor comprises” in (line 1), does not further limit the subject matter of claim 15.
Regarding claim 18, the recitation of “further comprising a vehicle detector” in (line 1), does not further limit the subject matter of claim 15.
Regarding claim 19, the recitation of “The lifting system of claim 10, further comprising a central controller” in (line 1), does not further limit the subject matter of claim 10.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-6, 9-13 and 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaipaul (US 20150232309 A1).
Regarding claim 1, Jaipaul teaches a lifting device for lifting a vehicle, the lifting device (see Fig. 1, ¶ 6, lines 1-3).
Jaipaul teaches a frame with a moveable carrier (34) that is configured for carrying the vehicle (see Fig. 1 & 3, ¶ 35, lines 5-12).
Jaipaul teaches a drive which acts on the carrier and is configured for raising and/or lowering the carrier relative to the frame (see Fig. 1 & 9, ¶ 58, lines 16-21).
Jaipaul
Jaipaul teaches a locking mechanism for mechanically locking the carrier at a desired height comprising a moveable locking element capable of locking and unlocking the carrier (see Fig. 3, ¶ 43, lines 7-10) and (see Fig. 5-7, ¶ 51, lines 17-31).
Jaipaul teaches that the locking mechanism comprises a lock sensor for measuring the position of the locking element (see Fig. 6, ¶ 49, lines 12-17).
Regarding claim 2, Jaipaul teaches that the locking element comprises a locking pawl (see Fig. 3, ¶ 43, lines 10-12).
Regarding claim 3, Jaipaul teaches that the lock sensor comprises a position indicator (see Fig. 6, ¶ 49, lines 12-17).
Regarding claim 4, Jaipaul teaches a display and a connector for connecting the lock sensor to the display to enable display of the status of the locking element. The reference cites that all position sensors information shall be displayed on the display (30) (Such information received by the wireless handheld control module (30) can include vertical position information provided by the position sensors of each pneumatic lift (22) in the lift system (see Fig. 1, ¶ 39, lines 1-8), (see Fig. 6, ¶ 49, lines 12-17) and (see Fig. 1 & 2, ¶ 50, lines 1-7).
Regarding claim 5, Jaipaul teaches that the display is one or more of a display of the lifting device such as a touch screen, a display on a remote control, and a central display (see Fig. 1, ¶ 34, lines 7-9).
Regarding claim 6, Jaipaul teaches a controller that is connected to the lock sensor and is configured to enable and/or disable operation of the lifting device based on the signal received from the lock sensor (see Fig. 6, ¶ 49, lines 12-17) and (see Fig. 1 & 2, ¶ 50).
Regarding claim 9, Jaipaul
Regarding claim 10, Jaipaul teaches a central display configured for displaying the status of one or more locking elements (Fig. 1, ¶ 34, 9-12). The reference cites that all position sensors information shall be displayed on the display (30) (Such information received by the wireless handheld control module (30) can include vertical position information provided by the position sensors of each pneumatic lift (22) in the lift system (see Fig. 1, ¶ 39, lines 1-8).
Regarding claim 11, Jaipaul teaches a central controller that is configured to enable and/or disable operation of the lifting system based on signals received from the lock sensors (see Fig. 6, ¶ 49, lines 12-17) and (see Fig. 1 & 2, ¶ 50 & ¶ 56).
Regarding claim 12, Jaipaul teaches a method for lifting a vehicle, the method comprising the steps of: providing a lifting device (see Fig. 1, ¶ 7, lines 1-4).
Jaipaul teaches measuring the position of the locking element with the locking sensor (see Fig. 6, ¶ 49, lines 12-17) and (see ¶ 70, lines 11-12 & 20-22).
Jaipaul teaches determining the status of the locking mechanism and providing the status to a display; and displaying the status of the locking mechanism. The reference cites that all position sensors information shall be displayed on the display (30) (Such information received by the wireless handheld control module (30) can include vertical position information provided by the position sensors of each pneumatic lift (22) in the lift system (see Fig. 1, ¶ 39, lines 1-8), (see Fig. 6, ¶ 49, lines 12-17) and (see Fig. 1 & 2, ¶ 50, lines 1-7).
Regarding claim 13,  Jaipaul teaches that the step of enabling and/or disabling operation of the lifting device, and after enabling operation the lifting of the vehicle (see Fig. 1 & 14 ¶ 7, lines 2-5) and (¶ 58, lines 16-20).
Regarding claim 15,  Jaipaul teaches that the lock sensor comprises a position indicator, further comprising a display and a connector for connecting the lock sensor to the display to enable display of the status of the locking element The reference cites that all position sensors information shall be displayed on the display (30) (Such information received by the wireless handheld control module (30) can include vertical position information provided by the position sensors of each pneumatic lift (22) in the lift system (see Fig. 1, ¶ 39, lines 1-8), (see Fig. 6, ¶ 49, lines 12-17) and (see Fig. 1 & 2, ¶ 50, lines 1-7).
Regarding claim 16, Jaipaul teaches a controller that is connected to the lock sensor and is configured to enable and/or disable operation of the lifting device based on the signal received from the lock sensor (see Fig. 6, ¶ 49, lines 12-17) and (see Fig. 1 & 2, ¶ 50).
Regarding claim 19, Jaipaul teaches a central controller that is configured to enable and/or disable operation of the lifting system based on signals received from the lock sensors (see Fig. 6, ¶ 49, lines 12-17) and (see Fig. 1 & 2, ¶ 50 & ¶ 56).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul (US 20150232309 A1) in view of DeJong (US 20110037041 A1).
Regarding claim 7, Jaipaul
However, DeJong teaches that the controller further comprises a warning system configured for providing a warning signal and/or control signal in response to a detected unsafe situation (see Fig. ¶ 10, 19 & 20).
                          Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jaipaul to incorporate the teachings of DeJong by adding warning system in the controller, in order to prevent unsafe situations. This makes the system even more secure (DeJong ¶ 20, lines 12-15).
Regarding claim 14, Jaipaul teaches all the limitations of the claim 12 but it fails to teach that the method according to claim 12, further comprising the step of detecting an unsafe situation and providing a warning signal.
However, DeJong teaches that the step of detecting an unsafe situation and providing a warning signal (see Fig. ¶ 10, 19 & 20).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jaipaul to incorporate the teachings of DeJong by adding warning system in the controller, in order to prevent unsafe situations. This makes the system even more secure (DeJong ¶ 20, lines 12-15).
Regarding claim 17, Jaipaul teaches all the limitations of the claim 16 but it fails to teach that the lifting device according to claim 16, wherein the controller further comprises a warning system configured for providing a warning signal and/or control signal in response to a detected unsafe situation.
However, DeJong teaches that wherein the controller further comprises a warning system configured for providing a warning signal and/or control signal in response to a detected unsafe situation (see Fig. ¶ 10, 19 & 20).
Jaipaul to incorporate the teachings of DeJong by adding warning system in the controller, in order to prevent unsafe situations. This makes the system even more secure (DeJong ¶ 20, lines 12-15).
Regarding claim 20, Jaipaul teaches all the limitations of the claim 16 but it fails to teach that The method according to claim 13, further comprising the step of detecting an unsafe situation and providing a warning signal.
However, DeJong teaches that the step of detecting an unsafe situation and providing a warning signal (see Fig. ¶ 10, 19 & 20).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jaipaul to incorporate the teachings of DeJong by adding warning system in the controller, in order to prevent unsafe situations. This makes the system even more secure (DeJong ¶ 20, lines 12-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul (US 20150232309 A1) in view of Fagan (US 9334145 B2).

Regarding claim 8, Jaipaul
However, Fagan teaches a vehicle detector (see Fig. 7a & 7b, col. 14, lines 3-7). 
                                       Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jaipaul to incorporate the teachings of Fagan by adding vehicle detector, in order to If there is no weight on the system the lift will initiate a request to the operator to return to home (Fagan col. 14, lines 5-7).
Regarding claim 18, Jaipaul teaches all the limitations of the claim 15 but it fails to teach that the lifting device according to claim 15, further comprising a vehicle detector.
However, Fagan teaches a vehicle detector (see Fig. 7a & 7b, col. 14, lines 3-7). 
                                       Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jaipaul to incorporate the teachings of Fagan by adding vehicle detector, in order to If there is no weight on the system the lift will initiate a request to the operator to return to home (Fagan col. 14, lines 5-7).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD AZZAWI whose telephone number is (571)272-4109.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD R AZZAWI/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723